 



EXHIBIT 10.33
EXECUTION COPY
CONFIDENTIAL
Management Rights Letter
March 19, 2004
New Mountain Partners, L.P.
712 Fifth Avenue
New York, New York 10019
Dear Sirs:
This letter will confirm our agreement that, in connection with your investment
in National Medical Health Card Systems, Inc., a Delaware corporation (the
“Company”), pursuant to the Amended and Restated Preferred Stock Purchase
Agreement, dated as of November 26, 2003, by and among New Mountain Partners,
L.P., a Delaware limited partnership (“Investor”), the Company, and such other
parties who may be signatories thereto from time to time (as such agreement may
be amended from time to time, the “Preferred Stock Purchase Agreement”), the
Investor will be entitled to the following contractual management rights
relating to the Company (collectively, the “Management Rights”). Any capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Preferred Stock Purchase Agreement.

1.   Investor shall be entitled to routinely consult with and advise management
of the Company with respect to operations of the Company and its direct and
indirect subsidiaries, including all the Company’s business and financial
matters and management’s proposed annual operating plans, and management will,
upon Investor’s request, meet with representatives of Investor (the
“Representatives”) at reasonable intervals at the Company’s facilities at
mutually agreeable times for such consultation and advice, including to review
progress in achieving said plans. The Company shall give Investor reasonable
advance written notice of any significant new initiatives or material changes to
existing operating plans of the Company and its direct and indirect subsidiaries
and shall afford Investor adequate time to meet with management to consult on
such initiatives or changes prior to implementation. The Company agrees to give
due consideration to the advice given and any proposals made by Investor.   2.  
Investor may, upon notice during normal business hours, inspect all documents,
contracts, books, records, personnel, offices and other facilities and
properties of the Company and its direct and indirect subsidiaries and, to the
extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants, including the
accountants’ work papers, and Investor may make such copies and inspections
thereof as Investor may reasonably request. The Company shall furnish Investor
with such financial and operating data and other information with respect to the
business and properties of the Company and its direct and indirect subsidiaries
as the Investor may reasonably request. The Company shall permit the
Representatives to discuss the affairs, finances and accounts of the Company and
its direct and indirect subsidiaries with the principal officers of the Company
and to make proposals and furnish advice with respect thereto to such persons.

 



--------------------------------------------------------------------------------



 



3.   At any time during which Investor does not have a right pursuant to the
certificate of designations setting forth the designation, powers and
preferences of the Company’s Series A Convertible Preferred Stock to designate
at least one member to the Company’s board of directors (the “Board”), the
Company shall, after receiving notice from Investor as to the identity of such
person (a “Board Observer”), (i) permit a Board Observer to attend all meetings
of the Board and all committees thereof as a non-voting observer; (ii) provide
the Board Observer advance notice of each such meeting, including such meeting’s
time and place, at the same time and in the same manner as such notice is
provided to the members of the Board (or such committee thereof); (iii) provide
the Board Observer with copies of all materials, including notices, minutes and
consents, distributed to the members of the Board (or such committee thereof) at
the same time as such materials are distributed to such Board (or such committee
thereof) and permit the Board Observer to have the same access to information
concerning the business and operations of the Company and its direct and
indirect subsidiaries as is provided to the members of the Board; and
(iv) permit the Board Observer to discuss the affairs, finances and accounts of
the Company and its direct and indirect subsidiaries with, and to make proposals
and furnish advice with respect thereto to, the Board, without voting, and the
Board and the Company’s officers shall give due consideration to such proposals
or advice; provided, however that the Board Observer may be excluded from access
to any materials or attendance at any meeting or portion thereof or upon advice
of counsel (which may be the Company’s general counsel) that such exclusion is
reasonably necessary to preserve the attorney-client privilege or to comply with
applicable law. Reasonable documented costs and expenses incurred by the Board
Observer for the purposes of attending Board (or committee) meetings and
conducting other Company business will be paid by the Company.   4.   The
Company shall deliver to Investor:

  (a)   for so long as the Company or any direct or indirect subsidiary is
required by law or pursuant to the terms of any outstanding indebtedness of the
Company or any direct or indirect subsidiary to prepare such reports, any annual
reports; quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, prepared by the
Company or any direct or indirect subsidiary as soon as available; and     (b)  
in the event that the Company is no longer required by law or pursuant to the
terms of any outstanding indebtedness to prepare annual reports, quarterly
reports or other periodic reports pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended:

  (i)   as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its direct and indirect
subsidiaries as of the end of such period then ended, and consolidated
statements of income and cash flows of the Company and its direct and indirect
subsidiaries for

- 2 -



--------------------------------------------------------------------------------



 



      the period then ended, in each case prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein and subject to the absence of footnotes
and to year-end adjustments; and     (ii)   as soon as available and in any
event within 120 days after the end of each fiscal year of the Company, a
consolidated balance sheet of the Company and its direct and indirect
subsidiaries as of the end of such year, and consolidated statements of income
and cash flows of the Company and its direct and indirect subsidiaries for the
year then ended, in each case prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis, except
as otherwise noted therein, together with an auditor’s report thereon of a firm
of established national reputation.

     The Investor’s rights described herein shall terminate and be of no further
force or effect upon the Investor ceasing to be the holder of at least one
percent (1%) of shares of Common Stock (as defined in the Purchase Agreement)
issued and/or issuable upon the conversion of the Preferred Stock (as defined in
the Purchase Agreement); provided, however, that the Investor’s rights shall not
terminate by reason of this paragraph in the event that the Investor notifies
the Company, in writing, that it has made a good faith determination that it is
necessary for the Investor to continue to have the rights described herein in
order to maintain Investor’s status as a “venture capital operating company” for
purposes of the Department of Labor’s “plan assets” regulations (but without
regard for whether there are other actions that could be taken to maintain such
status).
     Investor hereby agrees, and any Representative that Investors may appoint
will agree, to hold in confidence and trust and not use or disclose any
non-public information (“Confidential Information”), in whatever form or format
and however it may be embodied, concerning the Company that is furnished, made
available, or otherwise disclosed to Investor by or on behalf of the Company,
orally or in writing, in connection with any of Investor’s rights under this
letter agreement, unless otherwise required by law or unless such confidential
information otherwise becomes publicly available or available to it other than
through this letter agreement. Any Representative or other officer, partner,
employee or agent of Investor that will have access to the Company’s information
shall be advised of these confidentiality restrictions before receiving any
Confidential Information concerning the Company.
     The rights set forth in this letter agreement are intended to satisfy the
requirement of contractual management rights for purposes of qualifying
Investor’s interests in the Company as venture capital investments for purposes
of the Department of Labor’s “plan assets” regulations, and in the event that,
after the date hereof, as a result of any change in applicable law or regulation
or a judicial or administrative interpretation of applicable law or regulation,
it is determined that such rights are not satisfactory for such purpose,
Investor and the Company shall reasonably cooperate in good faith to agree upon
mutually satisfactory management rights which satisfy such regulations.

- 3 -



--------------------------------------------------------------------------------



 



            Very truly yours,

NATIONAL MEDICAL HEALTH CARD
     SYSTEMS, INC.
      By:   /s/ James J. Bigl         James J. Bigl         Chief Executive
Officer     

              AGREED AND ACCEPTED THIS
19th day of March, 2004    
 
            NEW MOUNTAIN PARTNERS, L.P.    
 
            By:   New Mountain Investments, L.P.,
its general partner    
 
           
 
  By:   New Mountain GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Steven B. Klinsky
 
   
 
      Steven B. Klinsky
Chief Executive Officer    

Management Rights Letter

 